Exhibit 10.1

SETTLEMENT AND LICENSE AGREEMENT

This Settlement and License Agreement (this “Agreement”) is made by and between
Plaintiff OPTi, Inc., a California corporation having its place of business at
3430 W. Bayshore Road, Suite 103, Palo Alto, California 94303 (“OPTi”) and
Defendant VIA Technologies, Inc. a California corporation having its place of
business at 940 Mission Court, Fremont California 94539, (“VIA”). OPTi and VIA
are individually referred to as a “Party” and collectively as the “Parties”.

WHEREAS, the United States Patent and Trademark Office issued United States
Patent Nos. 5,944,807 and 6,098,141 to Mark Williams and Sukalpa Biswas on
August 31, 1999 and August 1, 2000, respectively;

WHEREAS, Plaintiff is the assignee and owner of all rights, titles, and interest
in and to the OPTi Patents;

WHEREAS, on July 3, 2007, OPTi instituted an action presently pending in the
United States District Court for the Eastern District of Texas (Civil Action
No. 2:07-cv-278-TJW) against VIA and others (“the Action”), in which OPTi
alleges that certain VIA products infringe the OPTi Patents;

WHEREAS, Plaintiff and Defendant desire to settle and resolve their differences
relative to the Action on the terms and conditions set forth herein;

WHEREAS, in consideration of the mutual agreements and covenants set forth
herein, OPTi and VIA have agreed to (i) a Stipulation and Order of Dismissal
With Prejudice and (ii) the terms of this Settlement and License Agreement, and
have consented to the entry of such Stipulation.

NOW, THEREFORE, in consideration of the foregoing and the undertakings and
options granted herein, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the aforementioned Parties
agree as follows:

 

1. Definitions. As used in this Agreement, the following terms shall have the
following meanings:

 

  a. “OPTi” means OPTi, Inc. and its agents, servants, officers, directors,
employees, attorneys, divisions, successors, Subsidiaries, and assigns.

 

  b. “VIA” means VIA Technologies, Inc. and its agents, servants, officers,
directors, employees, attorneys, divisions, successors, subsidiaries, assigns,
and Affiliates, including any direct or indirect parent or subsidiary
corporations of VIA Technologies, Inc., a California corporation, including but
not limited VIA Technologies, Inc., a Taiwan corporation, and their customers.

 

  c. “Affiliate” means a business entity in which OPTi or VIA or their direct or
indirect parent or subsidiary corporation possesses, directly or indirectly, at
least fifty percent (50%) of the outstanding voting equity. Notwithstanding the
foregoing, VIA’s Affiliates include S3 Graphics Co., Ltd., VIA Telecom Co.,
Ltd., and their subsidiaries.



--------------------------------------------------------------------------------

  d. “OPTi Patents” means U.S. Patent Nos. 5,944,807 and 6,098,141, all
extensions, renewals, divisionals, continuations, continuations-in-part,
reissues, and reexaminations thereof, and all counterpart foreign patents and
patent applications.

 

  e. “Parties” means OPTi and VIA, collectively (each, a “Party”).

 

  f. “The Action” means Civil Action No. 2:07-cv-278-TJW pending in the United
States District Court for the Eastern District of Texas, Marshall Division.

 

  g. “Court” means the United States District Court for the Eastern District of
Texas, Marshall Division.

 

  h. “Accused VIA Products” means (1) the VIA products accused of infringing the
OPTi Patents in OPTi Inc’s P.R. 3-1 Disclosure of Asserted Claims and
Infringement Contentions, dated February 19, 2008, including each “VIA product
complying with the Intel Low Pin Count (LPC) Specification” (OPTi’s 3-1
Disclosure, p. 7), and (2) any and all products that, in the absence of the
license granted in Section 3 below, would infringe any claim of any of the OPTi
Patents.

 

2. Settlement Conditions.

 

  a. VIA Payment to OPTi. Within five (5) business days of the Court entering
the Order granting dismissal, attached hereto, VIA shall pay to OPTi via wire
transfer the initial sum of two hundred thousand U.S. dollars ($200,000). By no
later than January 14, 2011, VIA shall pay to OPTi via wire transfer an
additional sum of four hundred fifty thousand U.S. dollars ($450,000), for a
total of six hundred fifty thousand dollars ($650,000) to be paid by VIA to
OPTi.

 

  b. Dismissal of Claims. Concurrent with the execution of this Agreement, the
Parties shall execute a Joint Motion to Dismiss with Prejudice in the form
attached as Exhibit A hereto, whereby the Parties shall dismiss with prejudice
all claims asserted by OPTi against VIA in the Action and all counterclaims and
affirmative defenses asserted by VIA against OPTi in the Action. Counsel for
OPTi shall cause such Joint Motion to Dismiss With Prejudice to be filed in the
Court within five (5) days after the Settlement Agreement is executed.

 

  c. Release by OPTi of VIA. Except with respect to any breach of this
Agreement, OPTi hereby forever releases and discharges VIA from and against any
and all claims, liabilities, demands, obligations, rights, damages, costs,
expenses, and causes of action of any nature, kind or character (whether tort,
contract or statutory, known or unknown, suspected or unsuspected, fixed or
contingent) that relate to (A) the OPTi Patents or (B) claims and counterclaims
asserted in the Action as between VIA and OPTi, inclusive of fees and costs
associated with the Action.

 

  d.

Release by VIA of OPTi. Except with respect to any breach of this Agreement, VIA
hereby forever releases and discharges OPTi from and against any and all claims,
liabilities, demands, obligations, rights, damages, costs, expenses, and causes
of

 

SETTLEMENT AND LICENSE AGREEMENT BY AND BETWEEN OPTI, INC. AND VIA TECHNOLOGIES,
INC.    2



--------------------------------------------------------------------------------

 

action of any nature, kind or character (whether tort, contract or statutory,
known or unknown, suspected or unsuspected, fixed or contingent) that relate to
the claims and counterclaims asserted in the Action as between VIA and OPTi,
inclusive of fees and costs associated with the Action.

 

3. Patent License. Effective upon the execution of this Agreement, OPTi hereby
grants to VIA a nonexclusive, perpetual, worldwide license under the OPTi
Patents to import, make, have made, use, sell, and offer to sell any products
and services and to have products and services made or performed exclusively on
behalf of VIA based on a design developed by or for, or otherwise owned and
furnished to the manufacturer, by VIA. The license granted by OPTi to VIA
hereunder will extend to any customers acquiring products from VIA including,
without limitation, customers who use VIA products in combination with other
products. Nothing in this Agreement grants any license to any third party,
including VIA customers, for any infringement of the OPTi Patents that does not
involve a VIA product.

 

4. Limited Right of Assignment. The rights granted to VIA under this Agreement
may not be transferred, assigned, or sublicensed, except in connection with the
transfer, sale, or purchase of substantially all of the assets of one or more
businesses to which the subject matter of the OPTi Patents is related. In
connection with any such transfer, VIA shall have the right to assign the
license set forth in Section 3 above to a third-party transferee; however, in
the event of assignment the patent license set forth in Section 3 above will not
extend to products already being made or sold by the transferee as of the date
of the transfer or products made or sold by the transferee after the date of
transfer. VIA shall provide written notice to OPTi of any such transfer at least
thirty (30) days prior to the date of such transfer. Nevertheless, the
transferee may under the license granted herein continue to make and sell the
same products and derivatives thereof as made and sold by VIA and in similar
volumes as at the time of transfer.

 

5. Warranties.

 

  a. Each Party represents and warrants that the Party possesses the right and
power to enter into this Agreement and grant the rights granted herein; and,

 

  b. Each Party represents and warrants that in executing this Agreement, the
Party relied solely upon its own judgment, belief, and knowledge, and the advice
and recommendations of its own independently selected counsel, concerning the
nature, extent, and duration of its rights, claims, and obligations hereunder
and regarding all matters that relate in any way to the subject matter hereof.

 

  c. OPTi represents and warrants that it is the assignee and owner of all
rights, titles, and interest in and to the OPTi Patents.

 

  d.

OPTi represents and warrants that, as of the Effective Date, it has not
evaluated the Accused VIA Products to determine the likelihood that they
infringe any of the claims of United States Patents 5,710,906, 5,813,036, or
6,405,291 (the “Pre-snoop Patents”) and, for that reason, that OPTi has no
current basis for believing that any of the Accused VIA Products infringe any
claim of any of the Pre-snoop Patents. OPTi

 

SETTLEMENT AND LICENSE AGREEMENT BY AND BETWEEN OPTI, INC. AND VIA TECHNOLOGIES,
INC.    3



--------------------------------------------------------------------------------

 

makes no representation or warranty as to whether it will conduct such an
investigation in the future, what the results of such an investigation might be,
or what action OPTi may take as a consequence of such an investigation

 

6. Remedies. In addition and without prejudice to any other remedies that may be
available to either Party under this Agreement, each Party acknowledges that any
breach of its obligations contained in this Agreement would subject the other
Party to irreparable harm and that a preliminary injunction would be warranted
to protect the other Party from any threatened or continuing breach of such
obligations. In the event that a final judgment is entered and affirmed on
appeal establishing that each patent claim asserted in the Action as of the
Effective Date is invalid or unenforceable, VIA may at its sole discretion
terminate the license under Section 3 and any remaining duty to pay under
Section 2(a) without affect to the other portions of this Agreement.

 

7. Successors and Assigns. This Agreement shall be binding on each Party and its
permitted successors and assigns.

 

8. Governing Law. The validity and interpretation of this Agreement and the
rights and duties of the Parties shall be governed by the laws of the State of
Texas, without regard to conflict of laws principles.

 

9. Dispute Resolution. Any controversy, claim, or dispute between the Parties
arising out of or relating to the terms of this Agreement may be resolved by
instituting a proceeding in the United States District Court for the Eastern
District of Texas for breach of this Agreement. The Parties agree to submit to
the jurisdiction of the Court, agree not to assert as defenses any defenses
other than those which relate to their compliance with the terms of this
Agreement, or any term hereof.

 

10. Assignability. Subject to Section 4 and without limitation to the rights
specifically granted therein, this Agreement may not be assigned or transferred
by either Party without obtaining prior written approval of the other Party.

 

11. Costs. Each Party shall bear its own fees and costs related to the Action
and the settlement thereof. In the event of any proceeding seeking resolution of
any controversy, claim, or dispute between the Parties arising out of or
relating to the terms of this Agreement, the losing Party shall pay the
reasonable attorneys’ fees and reasonable costs of the prevailing Party.

 

12. Severability. The invalidity or unenforceability of any term of this
Agreement shall not affect the validity or enforceability of any other term, the
remaining terms being deemed to continue in full force and effect.

 

SETTLEMENT AND LICENSE AGREEMENT BY AND BETWEEN OPTI, INC. AND VIA TECHNOLOGIES,
INC.    4



--------------------------------------------------------------------------------

13. Waiver and Modification. No waiver or modification of any right under this
Agreement shall be effective unless contained in a writing signed by the Party
charged with such waiver or modification, and no waiver or modification of any
right arising from any breach or failure to perform shall be deemed a waiver or
modification of any future breach or failure of any other right arising under
this Agreement.

 

14. Notices. All notices to be given to a Party under any of the provisions of
this Agreement shall be in writing in the English language and shall be deemed
to have been duly given if delivered by hand or mailed by registered, certified
mail, or overnight mail service, postage prepaid, to the Party at the address
given below:

 

If to OPTi to:

 

OPTi, Inc.

ATTN: Chief Executive Officer

3430 W. Bayshore Rd., Suite 103

Palo Alto, CA 94303

    

If to VIA, to:

 

VIA Technologies, Inc.

ATTN: Director of Operations

940 Mission Court

Fremont, CA 94539

Notices delivered by mail shall be effective three (3) days after mailing. Such
notice will be deemed effective earlier if actually received earlier by the
Party. Either Party may change its address for the purposes of notice under this
Agreement by giving the other Party written notice of its new address.

 

15. Counterparts, Facsimiles. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original. Such counterparts together shall constitute one and the same document,
and each Party shall receive a duplicate original of the counterpart copy or
copies executed by it. For purposes hereof, a facsimile copy of this Agreement,
including the signature pages hereto, shall be deemed to be an original.
Notwithstanding the foregoing, the Parties shall each deliver original execution
copies of this Agreement to one another as soon as practicable following
execution.

 

16. Entire Agreement, Amendments. This Agreement constitutes the entire
agreement between the Parties with respect to the subject matter hereof and
supersedes any and all prior agreements, understandings, promises, and
representations made by either Party to the other concerning the subject matter
hereof and the terms of this Agreement. There are no other agreements or
understandings between the Parties regarding this subject matter, written or
oral, express or implied. This Agreement may not be released, discharged,
amended, or modified in any manner except by a written instrument signed by duly
authorized representatives of each Party.

 

SETTLEMENT AND LICENSE AGREEMENT BY AND BETWEEN OPTI, INC. AND VIA TECHNOLOGIES,
INC.    5



--------------------------------------------------------------------------------

In Witness Whereof, the Parties have caused this Agreement to be executed as of
the last date written below (the later date appearing below being the “Effective
Date”).

 

OPTi, Inc       VIA Technologies, Inc. By:   

 

      By:   

 

Name:   

Bernard Marren

      Name:   

 

Title:   

President and CEO

      Title:   

 

Date:   

October 1, 2009

      Date:   

 

 

SETTLEMENT AND LICENSE AGREEMENT BY AND BETWEEN OPTI, INC. AND VIA TECHNOLOGIES,
INC.    6



--------------------------------------------------------------------------------

EXHIBIT A



--------------------------------------------------------------------------------

IN THE UNITED STATES DISTRICT COURT

FOR THE EASTERN DISTRICT OF TEXAS

MARSHALL DIVISION

 

OPTi Inc.,

 

Plaintiff,

 

v.

 

ADVANCED MICRO DEVICES, INC.,

ATMEL CORP., BROADCOM CORP.,

RENESAS TECHNOLOGY AMERICA,

INC., SILICON STORAGE

TECHNOLOGY, INC., STANDARD

MICROSYSTEMS CORP.,

STMICROELECTRONICS, INC. AND

VIA TECHNOLOGIES, INC.

 

Defendants.

      

 

Civil Action No. 2:07-CV-278-TJW

 

JURY TRIAL DEMANDED

JOINT MOTION TO DISMISS WITH PREJUDICE

Plaintiff OPTi, Inc. and Defendant VIA Technologies, Inc. hereby announce to the
Court that they have settled their respective claims for relief asserted in this
cause. Therefore, the Parties hereby agree to a dismissal with prejudice of all
of the claims, counterclaims and affirmative defenses asserted herein between
OPTi and VIA and further agree that each party shall each bear its own costs and
attorneys’ fees.

The Parties respectfully request that the Court grant their Motion and dismiss
with prejudice the claims, counterclaims and affirmative defenses asserted in
this cause, and that each party shall bear its own costs and attorneys’ fees.



--------------------------------------------------------------------------------

SO AGREED AND STIPULATED:       Respectfully submitted, Dated: September     ,
2009      

 

     

 

      Sam Baxter       Lead Attorney       MCKOOL SMITH, P.C. ATTORNEYS FOR
DEFENDANT       Texas State Bar No. 01938000 VIA TECHNOLOGIES, INC.      
sbaxter@mckoolsmith.com       505 E. Travis, Suite 105       P.O. Box O      
Marshall, Texas 75670       Telephone: (903) 927-2111       Telecopier: (903)
927-2622       Gary S. Kitchen       Texas State Bar No. 24033656      
gkitchen@mckoolsmith.com       300 Crescent Court, Suite 1500       Dallas,
Texas 75201       Telephone: (214) 978-4000       Telecopier: (214) 978-4044   
   Michael L. Brody       Taras A. Gracey       Ethan McComb       WINSTON &
STRAWN, LLP       35 West Wacker Drive       Chicago, Illinois 60601      
Telephone: (312) 558-5600       ATTORNEYS FOR PLAINTIFF OPTI, INC.

 



--------------------------------------------------------------------------------

CERTIFICATE OF SERVICE

The undersigned certifies that a true and correct copy of the foregoing document
has been served on all counsel of record who are deemed to have consented to
electronic service via the Court’s CM/ECF system:

 

  



--------------------------------------------------------------------------------

IN THE UNITED STATES DISTRICT COURT

FOR THE EASTERN DISTRICT OF TEXAS

MARSHALL DIVISION

 

OPTi Inc.,

 

Plaintiff,

 

v.

 

ADVANCED MICRO DEVICES, INC.,

ATMEL CORP., BROADCOM CORP.,

RENESAS TECHNOLOGY AMERICA,

INC., SILICON STORAGE

TECHNOLOGY, INC., STANDARD

MICROSYSTEMS CORP.,

STMICROELECTRONICS, INC. AND

VIA TECHNOLOGIES, INC.

 

Defendants.

      

 

Civil Action No. 2:07-CV-278-TJW

 

JURY TRIAL DEMANDED

ORDER GRANTING JOINT MOTION TO DISMISS WITH PREJUDICE

This matter came before the Court on Plaintiff OPTi, Inc.’s and Defendant VIA
Technologies, Inc. Joint Motion to Dismiss With Prejudice. Having considered
same, it is hereby, ordered, adjudged, and decreed that all claims,
counterclaims and affirmative defenses asserted herein between Plaintiff OPTi
Inc. and VIA Technologies, Inc. are dismissed with prejudice, each party to bear
its own costs and attorneys’ fees.